Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a pollen storage solution comprising pollen, a solute and a cryoprotectant, classified in A01N3/00, for example.
II. Claims 19-29, drawn to a method for pollinating a plant comprising obtaining pollen stored in a pollen storage solution and pollinating said plant, classified in A01H1/02, for example.
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on September 14, 2022 is acknowledged.
Claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14, 2022.

Status of the claims
Claims 1-29 are pending.
Claims 1-18 are under examination.
Claims 19-29 are withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 9, 2022 and October 31, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings filed February 25, 2022 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arling et al (WO 2020/055647, March 19, 2020), in view of Wolkers et al (Principles Underlying Cryopreservation and Freeze-Drying of Cells and Tissues. In: Wolkers, W.F., Oldenhof, H. (eds) Cryopreservation and Freeze-Drying Protocols. Methods in Molecular Biology, Vol. 2180, Chapter 1, pages 3-25, 2021. First Online: August 15, 2020).
With regard to claim 1, Arling et al teach a pollen storage solution comprising a pollen, a solute that maintains tonicity and a cryoprotectant (see, for example, page 4, last paragraph where it teaches an aqueous solution comprising pollen, enhancing compounds including betaine and sucrose). In addition, Arling et al teach 1000 mM sucrose (see, for example, page 13, Example 8). See, for example, page 2, paragraph 0004 of the specification where it discloses that betaine is a cryoprotectant and sucrose is a solute. 
Arling et al do not specifically teach the limitation wherein the solute is impermeable to the pollen in the solution and wherein the cryoprotectant is permeable to the pollen in the solution. 
Wolkers et al teach that glycerol (defined as a cryoprotectant on page 2 of the specification) and sucrose and trehalose (defined as a solute on page 2 of the specification) are cryoprotective agents that are used to minimize the damaging effects of ice formation in cells (see, for example, page 6, second paragraph and Table 1). In addition, Wolkers et al teach that cryoprotective agents are categorized based on their ability to permeate membranes and can be classified as membrane-permeable or membrane-impermeable and are typically used in combination to provide intracellular protection (see, for example, page 9, section 4.1).
With regard to claim 2, Arling et al teach pollen is from a monocot plant, the solute is a monosaccharide and the cryoprotectant is betaine (see, for example, page 4, last paragraph).
With regard to claims 3 and 4, Arling et al teach the solute is sucrose (see, for example, page 4, last paragraph; also see, for example page 12).
With regard to claim 5, Arling et al teach the pollen storage solution is an aqueous solution (see, for example, page 3, line 4).
With regard to claim 6, Arling et al teach the cryoprotectant is ethylene glycol (see, for example, page 4, last paragraph). Page 2, paragraph 0004 of the specification discloses that ethylene glycol is a cryoprotectant.
With regard to claims 7 and 8, Arling et al teach the pollen is from a cereal plant, specifically a corn plant (see, for example, page 3, second paragraph).
With regard to claim 9, Arling et al teach a macronutrient and a micronutrient (see, for example, page 2, fourth paragraph).
With regard to claim 10, Arling et al teach a method for storing pollen, comprising storing pollen in the pollen storage solution according to claim 1 (see, for example, page 3, second paragraph).
With regard to claim 11, Arling et al teach wherein the pollen is from a monocot plant (see, for example, page 3, second paragraph where it teaches maize), the solute is defined as a monosaccharide, disaccharide or a polysaccharide (see, for example, page 4, last paragraph), the cryoprotectant is betaine (see, for example, page 4, last paragraph and page 12), storing is performed for at least one week (see, for example, page 6, third paragraph) and the pollen storage solution is an aqueous solution (see, for example, page 4, last paragraph).
With regard to claim 12, Arling et al teach viability of pollen of at least 5%, which would imply that the pollen grains would be capable of germination (see, for example, page 7, last paragraph to page 8, Tables 4 and 5).
With regard to claims 13 and 14, Arling et al teach the pollen is from a cereal plant, specifically a corn plant (see, for example, page 3, second paragraph).
With regard to claims 15 and 16, Arling et al teach the solute is sucrose (see, for example, page 4, last paragraph; also see, for example page 12).
With regard to claim 17, Arling et al teach the cryoprotectant is ethylene glycol (see, for example, page 4, last paragraph). Page 2, paragraph 0004 of the specification discloses that ethylene glycol is a cryoprotectant.
With regard to claim 18, Arling et al teach a macronutrient and a micronutrient (see, for example, page 2, fourth paragraph).
It would have been obvious to one of ordinary skill in the art to combine or modify the teachings of the cited references because each of the claimed elements are found within the scope and content of the prior art and one of ordinary skill in the art could have combined and modified the elements as claimed by methods known at the time the invention was made. Arling et al teach a pollen storage solution comprising a pollen, a solute and a cryoprotectant and Wolkers et al teach the that cryoprotective agents are categorized based on their ability to permeate membranes and can be classified as membrane-permeable or membrane-impermeable and are typically used in combination to provide intracellular protection Thus, one of ordinary skill in the art would have recognized at the time the invention was made that that capabilities or functions of the combination were predictable.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661